133 F.3d 925
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Linda CAMARILLO;  Charles Camarillo, Plaintiffs-Appellants,v.ALLSTATE INSURANCE COMPANY;  Louis H. Abramson, Defendants-Appellees.
No. 96-56216.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 3, 1997.Decided Dec. 31, 1997.

1
Before:  SCHROEDER and KOZINSKI, Circuit Judges, and WHYTE,** District Judge.


2
MEMORANDUM*


3
Linda and Charles Camarillo appeal the district court's summary judgment, pursuant to Rule !56, Fed.R.Civ.P., in favor of Allstate Insurance Company on the Camarillos' claim for breach of implied covenant of good faith and fair dealing in handling the Camarillos' claim for homeowners' insurance benefits after the Northridge earthquake.


4
We have carefully reviewed the record and the contentions of the parties, and conclude that there was no genuine issue of material fact as to whether Allstate unreasonably delayed or withheld benefits on the Camarillos' claims.  Rather, the record reflects that the company followed the terms of the policy and;  Allstate has justified its conduct between the time of the earthquake and the eventual settlement.  The implied covenant was not bleached.


5
Appellants have not shown that they suffered any prejudice as a result of the district court's handling of Allstate's Motion for Summary Judgment.


6
AFFIRMED.



**
 Honorable Ronald M. Whyte, United States District Judge for the Northern District of California, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3